In re Willis, J.B. Jr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Red River, 39th Judicial District Court.
Denied on the showing made. The district court has scheduled this matter for determination on August 9, 1989. If the court does not rule on that date, relator is free to file another petition in this Court. If the court renders a ruling adverse to relator on that date, relator should seek review in the Court of Appeal, Second Circuit, before petitioning this Court again.